Citation Nr: 0217075	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

(The issue of entitlement to service connection for a back 
disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in a February 2002 statement from the 
veteran's representative, indicates that the veteran is 
currently seeking service connection for a cervical spine 
disorder.  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.

Lastly, following a reopening of the veteran's claim as 
discussed below and pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), the Board is undertaking additional 
development on the issue of service connection for a back 
disorder.  When the Board completes the required 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a November 1987 rating decision, the veteran was 
denied service connection for a back condition.  The veteran 
was informed of this decision and of his appellate rights in 
a December 1987 letter, but he did not file a timely appeal 
with respect to this issue.  This decision is final. 

3.  The evidence associated with the claims file since the 
November 1987 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of 
the veteran's claim of entitlement to service connection for 
a back disorder. 


CONCLUSIONS OF LAW

1.  The unappealed November 1987 RO decision, which denied 
the claim of service connection for a back condition, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

2.  The evidence received since the November 1987 rating 
decision is new and material, and the claim of service 
connection for a back disorder is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required 
to substantiate a claim.  The VCAA also provides for a 
broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during 
the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims 
to reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for a back disorder was received prior to 
that date (per a VA form 21-4138 (Statement in Support of 
Claim) received June 2000), those regulatory provisions do 
not apply.

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disorder.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran 
and his representative were advised by the RO of the 
information required to substantiate the claim on appeal, 
and thus, the Board may proceed with its appellate review.  
In this regard, the Board notes that collectively, via the 
August 2000 rating decision, the January 2001 statement of 
the case, and the December 2001 and March 2002 supplemental 
statements of the case and RO letters, the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim.  He was informed of the need to 
submit new and material evidence sufficient to reopen the 
previously denied claim, including evidence of a nexus 
between the claimed disorder and his service.  Additionally, 
in the March 2002 supplemental statement of the case, the 
appellant was given specific information with respect to the 
changes in the law pursuant to the VCAA.  As well, the 
appellant was given the opportunity to identify additional 
relevant evidence that may substantiate the claim, including 
via a May 2002 letter from the Board.  And, per a June 2002 
Informal Hearing Presentation and an August 2002 memorandum, 
the veteran's representative submitted additional evidence 
and argument on behalf of the veteran.  A waiver of RO 
consideration was submitted along with the additional 
evidence.  The Board is not aware of the existence of 
additional relevant evidence in connection with the claim on 
appeal.  Therefore, the Board may proceed with its appellate 
review without prejudice to the appellant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
in a November 1987 rating decision, the veteran was denied 
service connection for a back condition.  The veteran was 
informed of this decision and of his appellate rights in a 
December 1987 letter, but he did not file a timely appeal 
with respect to this issue.  This decision is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2001).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 
3.156(a)).  In this case, the Board notes that the 
provisions of 38 C.F.R. § 3.156(a), the version prior to the 
regulatory change, are applicable in the veteran's case as 
the claim was filed prior to August 29, 2001.

The evidence submitted since the November 1987 rating 
decision includes medical records from various private 
health care providers describing the treatment the veteran 
has received for his back disorder.  Specifically, the 
evidence includes records from IPR and ICI Pharmaceuticals, 
Inc., dated from 1987 to 2000, and records from L. 
Rodriguez-Carrasquillo, M.D., dated from 1988 to 2000 
showing the veteran was treated for low back pain and that 
his diagnoses included acute lumbar strain and lumbosacral 
pain and strain.

A February 2000 radiology report from Country Club X-ray 
Center shows the veteran's lumbar spine reflected 
transitional vertebral partial lumbarization of the S1 
segment, degenerative changes with osteophytes at the 
vertebral margins, and straightening of the lumbar spine 
suggesting muscle spasm.  As well, a February 2000 magnetic 
resonance imaging (MRI) report from J. Rivera-Arroyo, M.D., 
shows diagnoses of disc bulge with posterocentral disc 
protrusion and degenerative hypertrophy of the facet joints, 
hypertrophy of the ligamentum flavum producing stenosis of 
the central neural canal L5-S1 and both intervertebral 
foramen; broad based left paracentral focal disc protrusion 
consistent with disc herniation at L4-5 producing stenosis 
of the left antero-central neural canal and the inlet of the 
left intervertebral foramen; and transitional S1 vertebral 
bodies.  

A March 2000 statement from J. Davila-Velez, M.D., reflects 
the veteran was seen for a neurological evaluation for low 
back and left leg pain.  Additionally, a May 2000 report 
from L. Catoni, M.D., indicates that the veteran had been 
seen since 1986 for chronic back pain, degenerative disc 
disease, acquired back stenosis, degenerative joint disease 
of the spine, and history of back injury in 1966 productive 
of intermittent and progressive back pain to the present.  
The veteran's diagnoses at this time included status post 
trauma to back in 1966 and diabetes mellitus type II.

More importantly, the evidence includes records from F. Lao-
Sam, M.D., dated from 2000 to 2002.  A March 2000 
electromyography (EMG) report shows the veteran was 
diagnosed with cervical and lumbar radiculopathy.  A 
February 2002 medical report shows that the veteran had 
fallen violently in 1966 while in the Army developing large 
rotational and compressive forces on his cervical and 
lumbosacral spine, producing increased intradiscal pressures 
and lesions to his cervical and lumbar nerve roots, and 
causing tears of the annulus fibrosis at L4-S1 discs and 
herniation of L4-5 and L5-S1 with degeneration of C5-7.  
Lastly, the evidence includes a February 2000 statement from 
T. Grant, M.D., indicating the veteran's diagnosis was 
chronic low back pain since 1966. 

Upon a review of the evidence, the Board finds that, 
although some of the evidence submitted after the November 
1987 rating decision is cumulative of previously submitted 
evidence, the record also includes new evidence which is not 
redundant or cumulative of other evidence previously 
considered.  As well, the Board finds that the new evidence 
is material to the issue under consideration.  Specifically, 
the Board finds that the February 2000 statement from Dr. 
Grant and the February 2002 medical report from Dr. Lao-Sam 
tend to link the veteran's current back disorder/problems to 
a fall injury (in late 1965 or early 1966) while in active 
service.  Therefore, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
a back disorder is reopened, and the appeal is granted, to 
that extent only.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  However, 
the evidence presented thus far does not warrant a grant of 
service connection for a back disorder, and in light of the 
Veterans Claims Assistance Act of 2000, further development 
of the case is necessary prior to final adjudication.  
Specifically, as noted above, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)), the Board is undertaking 
additional development on the issue of service connection.  

When the Board completes the required development, it will 
notify the appellant as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response to the notice, the Board will prepare a 
separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim 
of service connection for a back disorder is reopened; the 
appeal is granted to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

